                                          Case 4:14-cv-04480-YGR Document 285 Filed 03/20/19 Page 1 of 1




                                   1

                                   2

                                   3
                                                                       UNITED STATES DISTRICT COURT
                                   4
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6     TWITTER, INC.,
                                                                                              Case No. 14-cv-04480-YGR
                                   7                     Plaintiff,
                                                                                              ORDER GRANTING STIPULATION;
                                   8              v.                                          VACATING APRIL 2, 2019 HEARING
                                   9     MATTHEW G. WHITAKER, ET AL.,                         Dkt. No. 284
                                  10                     Defendants.
                                  11
                                              The parties’ joint stipulation for extension of time to file proposed briefing schedule
                                  12
Northern District of California
 United States District Court




                                       regarding defendants’ assertion of state secrets (Dkt. No. 284) is GRANTED. The parties shall file
                                  13
                                       their proposed briefing schedule by no later than March 21, 2019. In their briefing on this issue,
                                  14
                                       the parties are directed to address the effect, if any, of the Ninth Circuit’s recent decision in
                                  15
                                       Fazaga v. Federal Bureau of Investigation, --- F.3d ---- (2019), 2019 WL 961953 (February 28,
                                  16
                                       2019) on defendants’ assertion of the state secrets privilege in this action.
                                  17
                                              In light of the above, the hearing on plaintiff’s Motion Challenging Defendants' Privilege
                                  18
                                       Designations (Dkt. No. 258), currently set for April 2, 2019, is VACATED.
                                  19
                                              IT IS SO ORDERED.
                                  20
                                       Dated: March 20, 2019
                                  21
                                                                                        ______________________________________
                                  22
                                                                                              YVONNE GONZALEZ ROGERS
                                  23                                                        UNITED STATES DISTRICT JUDGE

                                  24

                                  25

                                  26

                                  27

                                  28
